 



EXHIBIT 10.1
(ADVANCED ENERGY LOGO) [d27698d2769877.gif]
SEPARATION AND RELEASE AGREEMENT
     THIS AGREEMENT is made and entered into as of the 4th day of August, 2005
by and between ADVANCED ENERGY INDUSTRIES, INC. (“the Company”) and Linda
Capuano (“Employee”).
     (1) Employee was laid off from active employment with the Company effective
August 22, 2005 (“Separation Date”).
     (2) Within thirty (30) days following the expiration of the revocation
period set forth in paragraph eight (8) below, the Company will pay Employee a
lump sum in an amount totaling one hundred thirty five thousand dollars and zero
cents ($135,000.00), subject to and less applicable withholdings.
     Employee’s group health insurance benefits will terminate effective
August 31, 2005. Following the Separation Date, Employee may continue Company
group insurance benefits to the extent allowed under applicable law (i.e.,
COBRA).
     (3) On the Separation Date, the Company paid to Employee all paid time off
earned and unused as of the Separation Date. However, Employee will not be
entitled to or accrue any additional vacation or fringe benefit eligibility or
participation following the Separation Date, except as expressly set forth in
this Agreement.
     (4) Employee agrees that, except as Employee’s responsibilities with the
Company may require, Employee will not at any time disclose or use any
confidential information or data acquired or developed during Employee’s
employment. Further, Employee agrees that Employee will not at any time engage
in any conduct contrary to the interests of the Company or enable others to make
use of sensitive or confidential information of or relating to the Company
obtained during Employee’s employment. If an Employee Agreement was executed,
Employee understands and agrees that Employee remains bound by the provisions of
said Employee Agreement which remains in full force and effect.
     (5) For a period of one year after Employee’s Separation Date, Employee
agrees that Employee will not, directly or indirectly, solicit any current
employee of the Company, on Employee’s behalf or on behalf of any other person,
company, corporation, or other entity.
     (6) WAIVER AND RELEASE BY EMPLOYEE. In consideration of the payments and
other consideration as set out in this Agreement, the Employee, Employee’s
marital community, Employee’s heirs, executors, administrators, successors, and
assigns, hereby knowingly and voluntarily waives, releases, acquits and forever
discharges the Company, and all of its affiliates, partners, subsidiaries and
their respective agents, officers, directors, shareholders and employees from
any liability, action, suit, claim, damages, judgment, known or unknown,
liquidated or unliquidated, fixed or contingent which Employee has ever had or
ever may have, arising out of or in conjunction with Employee’s employment with
the Company or any of its predecessors or affiliates or the termination thereof,
including, without limitation, claims under federal, state or local common law
or statute, as well as any form of employment discrimination

 



--------------------------------------------------------------------------------



 



prohibited under Title VII of the Civil Rights Act of 1964, the Older Workers
Benefit Protection Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, ERISA, the Rehabilitation Act of 1973, and any other
local, state or federal anti-discrimination law or ordinance, any applicable
collective bargaining agreement, any applicable wage and hour laws, and from
wrongful discharge, severance pay, breach of contract, breach of any express or
implied promise, retaliation, breach of public policy, defamation, negligence or
other tortious conduct, or any other theory, whether legal or equitable,
including any claims which could have been asserted up to the date of execution
of this Agreement.
     The release of claims included in this Agreement is, and is intended to be,
broad and comprehensive and, therefore, covers all claims of whatsoever
character and kind, whether known or unknown, and whether wholly or partially
matured on or before the date this Agreement is executed. Employee expressly
waives and relinquishes any and all rights and benefits employee has or may have
been afforded by any applicable statute or common law principle relating to
limitations on a release of claims, including without limitation Section 1542 of
the California Civil Code which states as follows:
     A general release does not extend to claims which the creditor does not
know or suspect to exist in her favor at the time of executing the release,
which if known by her must have materially affected her settlement with the
debtor.
     Employee acknowledges and understands the significance of this specific
waiver of her rights, including without limitation those provided by
Section 1542 of the California Civil Code.
     (7) Employee is hereby advised to consult with an attorney prior to
executing this Agreement. Employee acknowledges that Employee has been granted a
period of twenty-one (21) days following the Separation Date within which to
consider this Agreement. Employee acknowledges that if Employee executes this
Agreement prior to the expiration of twenty-one (21) days following the
Separation Date, or if Employee chooses to forego the advice of an attorney,
Employee does so freely and knowingly, and waives any and all future claims that
such action or actions would affect the validity of this Agreement.
     (8) Employee may revoke this Agreement within seven (7) calendar days after
signing it. Notice of revocation must be made in writing and must be received by
Edward Hernandez at Advanced Energy Industries, Inc., 1625 Sharp Point Drive,
Fort Collins, Colorado 80525. If Employee revokes this Agreement, the Company
will be immediately released of any further obligation under this Agreement, the
Company may recover any payments already made under this Agreement, and this
Agreement will not be effective or enforceable.
     (9) Employee covenants that Employee has not commenced, and will not
commence, legal proceedings of any type, whether on his own behalf or on behalf
of any other person or entity, against the Company or individuals or entities
released in this Agreement, or any of their respective successors or assigns,
and further covenants not to maintain, join or assist in any such legal
proceeding, suit, charge, or action.

 



--------------------------------------------------------------------------------



 



     (10) If Employee breaches Employee’s promise in paragraph (9) and files a
lawsuit based on legal claims that Employee has released, Employee will pay for
all costs incurred by the Company, any related subsidiaries, officers, or
employees of any of them, including reasonable attorneys’ fees, in defending
against Employee’s claim. Employee will also return all sums which were paid to
Employee pursuant to this Agreement.
     (11) Employee agrees to keep the terms of this Agreement strictly
confidential and not to disclose those terms to anyone, except a spouse,
attorney, or tax adviser, unless compelled to do so by compulsory court process.
The parties agree that this confidentiality provision is a material term of this
Agreement.
     (12) This Agreement shall be interpreted under the laws of the State of
Colorado, without giving effect to conflict of law principles.
     (13) If any portion of this Agreement shall be held invalid by a court of
competent jurisdiction, the validity of the remainder of this Agreement shall
not be affected.
     (14) This Agreement supersedes any previous understandings, agreements or
correspondence of the parties on this subject and is binding on the parties,
their heirs, executors, administrators, and successors in interest including
without limitation the Executive Change in Control Severance Agreement between
Employee and the Company.

 



--------------------------------------------------------------------------------



 



     (15) This document is the entire Agreement between Employee and the
Company. The Company has made no promises to Employee other than those in this
Agreement. This Agreement may not be changed orally, only in a written document
signed by both Employee and the Company. For purposes of this Agreement, the
parties shall be deemed to have participated equally in its drafting.
     (16) Advanced Energy’s D & O insurance coverage indemnifies you against any
future claims against acts occurring during your employment period at Advanced
Energy Industries, Inc.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
     THIS AGREEMENT CONTAINS A RELEASE. PLEASE READ CAREFULLY BEFORE SIGNING.

                Dated: August 4, 2005  /s/ Linda Capuano       EMPLOYEE         
        Dated: August 4, 2005  /s/ Edward Hernandez       ADVANCED ENERGY
INDUSTRIES, INC.           

 